— Appeal from an order, Supreme Court, New York County (David H. Edwards, J.) entered January 9, 1992, which denied petitioner’s motion to amend the judgment, dated August 10, 1989, so as to include overtime, vacation days and uniform allowances in the award of back pay and to direct respondent to allow petitioner to take the sergeant’s exam, unanimously dismissed, without costs.
No appeal lies from an order denying resettlement of the substantive portions of a judgment or order (Murphy v Wack, 186 AD2d 427). Since the amendment petitioner seeks involves substantive issues relating to the interplay between the judg*607merit and purported rights arising under the Union contract, our decision in Murphy v Wack (supra) is controlling, and the appeal must be dismissed. Nor is there any basis to amend the judgment in other respects urged by petitioner. Concur — Murphy, P. J., Carro, Ellerin and Ross, JJ.